Title: From John Adams to John Jay, 26 February 1786
From: Adams, John
To: Jay, John


     
      Sir
      Grosvenor Square Feb 26. 1786
     
     The Envoy from Portugal, has received from his Court an Answer to his Dispatches relative to the Treaty with the United States, and the enclosed Extract from it, which has been delayed sometime by the Sickness of the Chevalier de Freire, the Portuguese Secretary of Legation, this Minister did me the Honour to deliver to me two days ago, with his request that it might be transmitted to Congress. at the Same time he delivered me the enclosed State of the Trade between the United States and Portugal the last Year.
     When Mr Jefferson arrives We Shall endeavour to finish this Business.
     The Proposition of Sending and receiving a Minister has been many times made before.— Congress will no doubt answer this which is now made formally and officially. The Regard which is due from one sovereign to another, and indeed common Decency seems

to require it. to refuse it would be thought Surprizing. indeed according to all the Rules of Politeness between Nations and sovereigns, it ought to be left to the Option of her most faithfull Majesty to Send what Species of public Minister She shall judge proper, and Assurances should be given of the most amicable Disposition of Congress to receive him with all the respect due to his sovereign and to send a Minister to her Majesty of equal Rank. Character.
     The United States are at this moment Suffering Severely for Want of an equitable Adjustment of their Affairs with the Powers of Europe, and Affrica which can never be accomplished, but by conforming to the Usages established in the World.
     If the United States would come to the Resolution to prohibit all foreign Vessells from coming to their Ports, and confine all Exports and Imports to their own Ships and seamen they would do, for any thing that I know, the wisest Thing which human Prudence could dictate. But then the Consequence would be obvious. They must give up the most of their Commerce, and live by their Agriculture. in this Case They might recall their Ministers and Send no more.
     On the other Hand, if the United States would adopt the Principle of the French Œconomists, and allow the Ships and Merchants of all Nations equal Priviledges with their own Citizens, they need not give themselves any further Trouble about Treaties or Ambassadors. The Consequence nevertheless would be the Sudden Annihilation of all their Manufactures and Navigation; We should have the most luxurious set of Farmers that ever existed, and Should not be able to defend our sea Coast against the Insults of a Pirate.
     As these are two Extreams that We know Americans will never consent to, We must vindicate our own Manufactures and Navigation, by Legislation at home and Negotiation abroad, and therefore, the Prejudi[ces] against Exchanges of Public Ministers Will be found Some of the most pernicious that ever have arisen among American Citizens. Laws at home must be made in Conformity to the State of Affairs abroad, which can never be known to Congress but by Ambassaders.
     With great Respect I have the / Honour to be, Sir your most obedient / and most humble servant
     
      John Adams
     
    